Appeal from a final judgment entered in the office of the County Clerk of Broome County, February 13, 1945, in favor of defendant dismissing the complaint as to both causes of action. The action was to set aside a separation agreement entered into June 25, 1934, and as a second cause of action to obtain a decree of separation: The amount which the agreement provided should be paid to the plaintiff by the defendant was inadequate and improvident at the time the agreement was made and is at the present time. The agreement relieved the defendant of any obligation to support his children. As found by the trial court the agreement was executed at a time when the parties were living together as husband and wife. The financial condition of the defendant has materially improved since the execution of the separation agreement. The amount paid by the defendant to the plaintiff, under present circumstances, is inadequate. Decision of this court, handed down January 12, 1946 (270 App. Div. 788), amended to read as follows: Judgment in favor of defendant reversed on the law and facts, and the separation agreement is rescinded, and matter remitted for trial of the second cause of action contained in plaintiff’s amended complaint with costs in the court below and on the appeal. The defendant is directed to pay to the plaintiff the sum of $125 per month on the first day of each month until the determination of the action. Such payments to be computed from January 12, 1946, the date of the original decision of this court. The court reverses the following findings of fact: Nos. -13, 14, 15, 16, 17, 18 and 19 contained in the judgment and disapproves all of the conclusions of law. The court makes the following new findings of fact: (1) At the time the agreement was made the amount agreed to be paid the plaintiff for her support and that of the children of the marriage was inadequate and improvident. (2) That subsequent to the execution of the separation agreement the earnings and income of the defendant have been substantially increased' and are now sufficient to justify the payment of a larger amount than provided for by the separation agreement. All concur.